 

Exhibit 10.6

FOURTH AMENDMENT TO LEASE

This FOURTH AMENDMENT TO LEASE (this "Amendment") is entered into as of May 1,
2017 (the "Effective Date"), by and between CLPF-CAMBRIDGE SCIENCE CENTER, LLC,
a Delaware limited liability company ("Landlord"), and AKEBIA THERAPEUTICS,
INC., a Delaware corporation ("Tenant").

RECITALS

A.MA-Riverview/245 First Street, L.L.C. (the "Original Landlord") and Tenant
entered into that certain Office Lease Agreement dated as of December 3, 2013
(the "Original Lease"), as amended by that First Amendment to Lease dated
December 15, 2014, that Second Amendment to Lease dated November 23, 2015, and
that Third Amendment to Lease dated July 25, 2016 (the "Third Amendment")
(collectively, the "Lease"), respecting certain premises consisting of
approximately 39,411 rentable square feet on the 11th and 14th floors of the
office building located at 245 First Street, Cambridge, Massachusetts (the
"Building") and approximately 5,951 rentable square feet on the ist floor of the
adjacent lab building (collectively, the "Premises"), which buildings together
comprise the Cambridge Science Center.

B.Landlord is the successor in interest to the Original Landlord.

C.Landlord and Tenant wish to enter into this Amendment to grant Tenant an
exclusive license to store certain equipment serving the Premises (the
"Equipment") in a portion of the storage room located on the first (1st) floor
of the Building (the "Storage Space"), as shown on Exhibit A attached hereto.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:

1.Recitals; Capitalized Terms. All of the foregoing recitals are true and
correct. Unless otherwise defined herein, all capitalized terms used in this
Amendment shall have the meaning ascribed to them in the Lease, and all
references to the Lease or "this Lease" or "herein" or "hereunder" or similar
terms or to any sections thereof shall mean the Lease, or such section thereof,
as amended by this Amendment.

2.Storage Space. As of the Effective Date of this Amendment and continuing
through the Term of the Lease, Tenant shall have the exclusive license to store
the Equipment in the Storage Space. Tenant's use of the Storage Space shall be
on all of the terms and conditions applicable to the Premises under the Lease,
including without limitation Article 13 (Indemnification and Waiver of Claims)
and Article 14 (Insurance) of the Original Lease. Notwithstanding the foregoing,
(i) Tenant shall not have the right to install the Equipment in the Storage
Space until Landlord approves the Equipment, such approval not to be
unreasonably withheld, conditioned, or delayed; (ii) Tenant shall have no
obligation to pay Base Rent or Additional Rent with respect to the Storage Space
during the period from the Effective Date of this Amendment through the First
Floor Premises Termination Date (as such term is defined in Section 1 of the
Third Amendment); (iii) Tenant, at its sole cost and expense, shall remove all
of the Equipment from the Storage Space at the expiration of the Term, in
accordance with Article 8 of the Original Lease; (iv) Tenant shall have no right
to sublicense or assign the Storage Space; and (v) Tenant shall not be provided
keys to the Storage Space, all access thereto to be controlled by Landlord and
permitted only in the presence of Landlord or its representatives.

1

 

--------------------------------------------------------------------------------

 

3.Brokerage. Each party represents to the other that it has not dealt with any
broker in connection with this Amendment. Tenant shall indemnify and hold
Landlord harmless from and against any claim or claims for brokerage or other
commissions relating to this Amendment asserted by any broker, agent or finder
engaged by Tenant or with whom Tenant has dealt. Landlord shall indemnify and
hold Tenant harmless from and against any claim or claims for brokerage or other
commissions relating to this Amendment asserted by any broker, agent or finder
engaged by Landlord or with whom Landlord has dealt.

4.Ratification. Except as expressly modified by this Amendment, the Lease shall
remain in full force and effect, and as further modified by this Amendment, is
expressly ratified and confirmed by the parties hereto. This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, subject to the provisions of the Lease regarding
assignment and subletting.

5.Governing Law; Interpretation and Partial Invalidity. This Amendment shall be
governed and construed in accordance with the laws of the Commonwealth of
Massachusetts. If any term of this Amendment, or the application thereof to any
person or circumstances, shall to any extent be invalid or unenforceable, the
remainder of this Amendment, or the application of such term to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term of this Amendment shall be valid and
enforceable to the fullest extent permitted by law. The titles for the
paragraphs are for convenience only and are not to be considered in construing
this Amendment. This Amendment contains all of the agreements of the parties
with respect to the subject matter hereof, and supersedes all prior dealings
between them with respect to such subject matter. No delay or omission on the
part of either party to this Amendment in requiring performance by the other
party or exercising any right hereunder shall operate as a waiver of any
provision hereof or any rights hereunder, and no waiver, omission or delay in
requiring performance or exercising any right hereunder on any one occasion
shall be construed as a bar to or waiver of such performance or right on any
future occasion.

6.Successors. This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

7.Counterparts and Authority. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Landlord and Tenant each
warrant to the other that the person or persons executing this Amendment on its
behalf has or have authority to do so and that such execution has fully
obligated and bound such party to all terms and provisions of this Amendment.

[Signature Pages Follow]

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first above written.

LANDLORD:

 

CLPF-CAMBRIDGE SCIENCE CENTER, LLC,

a Delaware limited liability company

 

 

By:

Clarion Lion Properties Fund Holdings, L.P., a Delaware limited partnership,

 

its Sole Member

 

By:CLPF-Holdings, LLC,

a Delaware limited liability company, its General Partner

 

 

By:

Clarion Lion Properties Fund Holdings REIT, LLC, a Delaware limited liability
company,

 

its Sole Member

 

 

By:

Clarion Lion Properties Fund, LP, a Delaware limited partnership,

 

its Managing Member

 

By:Clarion Partners LPF GP, LLC,

a Delaware limited liability company, its General Partner

 

By:Clarion Partners, LLC,

a New York limited liability company, its Sole Member

 

By: /s/Brian Collins

Name: Brian Collins

Title:Authorized Signatory

                                                

3

 

--------------------------------------------------------------------------------

 

TENANT:

 

AKEBIA THERAPEUTICS, INC.,

a Delaware corporation

 

By:

 

/s/Jason A. Amello

Name:

 

Jason A. Amello

Title:

 

SVP, Chief Financial Officer

 

4

 

--------------------------------------------------------------------------------

 

EXHIBIT A

STORAGE SPACE

 

[g201803121852542162628.jpg]

 

5

 